Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-19, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 3, 6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere (US 5344203), in view of Chen (CN 206371762), and further in view of Kim, Mu-Gwang (KR 20090000547).
Claim 1:
Tollenaere discloses
A rescue basket, comprising:
a rigid structural frame having a substantially rectangular cage structure that includes an open first end, a closed second end, two sides, a bottom and an open top defining a basket cavity having an inside volume configured to hold two full-sized individuals,
(See Tollenaere FIG. 3 and claims 2-5 for rectangular cage [basket] with an open first end, a closed second end two side, mesh screens 41-44 are to ensure the safety of multiple passengers)

    PNG
    media_image1.png
    376
    578
    media_image1.png
    Greyscale


(see Tollenaere diagonal tubes on side 61, 62).
Tollenaere does not disclose
a door mechanism at the open first end of the frame, comprising a crossbar that slides along the frame and extends across the open first end to at least partially close off the first end when in a closed position; and
a flotation system adapted to keep the basket afloat and maintain the basket at a predetermined flotation level when in water.
Chen teaches
a door mechanism at the open first end of the frame, comprising a crossbar that slides along the frame and extends across the open first end to at least partially close off the first end when in a closed position; 
See Chen FIG. 1 for a rectangular frame “a child’s bed” with a sliding rail to ensure a child is securely in bed and cannot fall from the bed [framed structure]

    PNG
    media_image2.png
    491
    528
    media_image2.png
    Greyscale


Kim teaches
a flotation system adapted to keep the basket afloat and maintain the basket at a predetermined flotation level when in water.
(see Kim FIG. 1 at 26 for flotation spheres at 26, 54).

    PNG
    media_image3.png
    549
    542
    media_image3.png
    Greyscale


Claim 3:
Tollenaere discloses
The rescue basket of claim 1, 
wherein the structural frame further comprises:
a pair of generally rectangular side rails that define a periphery of the frame, each of the side rails extending vertically up an end perimeter of the first end of the frame, horizontally along a top perimeter of the frame, vertically down an end perimeter of a second end of the frame, and horizontally along a bottom perimeter of the frame back to the first end; one or more end rails at the second end spanning horizontally between the pair of side rails;
a middle side rail extending vertically up each side of the frame, and positioned generally perpendicular to the horizontal top and bottom perimeter portions of the side rails; one or more bottom runners extending longitudinally along the length of the bottom of the frame; and a plurality of transverse support bars extending across the width of the bottom of the frame, and spanning between the pair of side rails.
See Tollenaere FIG. 1

Claim 6:
The Combination of Tollenaere and Kim does not disclose
The rescue basket of claim 1, 
wherein the door mechanism comprises a hook, connected to an end of the crossbar and configured to engage a post on the frame in the closed position.
Kim teaches
wherein the door mechanism comprises a hook, connected to an end of the crossbar and configured to engage a post on the frame in the closed position.
(see Kim FIG. 1 at 12a for a hook at the end of the crossbar in a closed position).
Therefore, from the teaching of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen to include the above claim elements as taught by Kim in order to ensure the rescue basket frame members are securely in place once a person is inside the basket.
Claim 13:
Tollenaere discloses
The rescue basket of claim 1, 
wherein the inside angle formed by the diagonal support tube and the bottom perimeter of the frame is about 45 degrees, and the inside angle formed by the diagonal support tube and the vertical support tube is about 45 degrees.
(See Tollenaere FIG 3 for the diagonal support tubes).
Claim 14:

The rescue basket of claim 1, 
further comprising a mesh netting material attached to the bottom of the frame at the open first end and attached to the crossbar, such that when the crossbar is raised to the closed position, the mesh netting material is extended and/or stretched to cover the open first end.
(See Tollenaere FIG 3 for mesh material extended at 43 and extended to cover the first end via rotation).
Claim 15:
Tollenaere discloses
The rescue basket of claim 1, 
further comprising one or more removable fasteners.
(See Tollenaere FIG 3 at 51 for removable fastners)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Steffanus: Eugene T (US 4773887).
Claim 2:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, wherein 
the predetermined flotation level:
is a level in which the bottom of the frame is submerged about 1-12 inches below the surface of the water when the basket is not loaded with passengers, and
is a level that maintains one or more loaded passengers with their head and at least part of their neck out of the water when the basket is loaded with the one or more passengers.
Steffanus teaches
is a level in which the bottom of the frame is submerged about 1-12 inches below the surface of the water when the basket is not loaded with passengers, and
is a level that maintains one or more loaded passengers with their head and at least part of their neck out of the water when the basket is loaded with the one or more passengers.



    PNG
    media_image4.png
    525
    875
    media_image4.png
    Greyscale

.
Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Johnson: Francis M (US 2738939) .
Claim 4:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 3, 
wherein the door mechanism comprises bushings contained within a housing at each end of the crossbar, each housing straddling the vertical portion of the side rail at the first end, the bushings configured to allow the crossbar to slide along the side rails.
Johnson teaches
The rescue basket of claim 3, 
wherein the door mechanism comprises bushings contained within a housing at each end of the crossbar, each housing straddling the vertical portion of the side rail at the first end, the bushings configured to allow the crossbar to slide along the side rails.


    PNG
    media_image5.png
    514
    625
    media_image5.png
    Greyscale


Claim 5:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, 
wherein the door mechanism comprises one or more latches configured to lock the crossbar in a closed position across the first end of the frame.
Johnson teaches
The rescue basket of claim 1, 
wherein the door mechanism comprises one or more latches configured to lock the crossbar in a closed position across the first end of the frame.
(See Johnson FIG. 4 for latches 10 and 11).
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen and Kim to include the above claim elements as taught by Johnson in order to make use of a secure latching system during rescue operations.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Kowley: Herman G (US 4124181).
Claim 7:
The Combination of Tollenaere and Chen does not disclose
The rescue basket of claim 1, 
wherein the flotation system comprises one or more floats, the floats being positioned along each of the two sides of the basket.
Kim teaches
wherein the flotation system comprises one or more floats, the floats being positioned along each of the two sides of the basket.
(see Kim FIG. 1 at 26 for flotation spheres at 26, 54).

    PNG
    media_image3.png
    549
    542
    media_image3.png
    Greyscale


The Combination of Tollenaere, Chen, and Kim does not disclose
the floats having a generally rectangular shape.
Kolwey teaches
wherein the flotation system comprises one or more floats, the floats having a generally rectangular shape, the floats being positioned along each of the two sides of the basket.
(See Kolwey FIG. 2, col 2, lines 62-64 for a float 21 may be comprised of a rectangular styrofoam block)
Therefore, from the teaching of Kowley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen to include the above claim elements as taught by Kowley in order to use different off the shelf type of floats.
Claim 8:
The Combination of Tollenaere and Chen does not disclose
The rescue basket of claim 7, 
wherein the flotation system further comprises a float positioned at the second end of the basket.
Kim teaches
wherein the flotation system further comprises a float positioned at the second end of the basket.
 (see Kim FIG. 1 at 54 for flotation device 54).

    PNG
    media_image6.png
    523
    516
    media_image6.png
    Greyscale

.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Paoluccio; John J et al. (US 20180255761), referred herein after as Paoluccio.
Claim 9:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, 
wherein the flotation system provides a reserve buoyancy of 30- 80 pounds.
Paoluccio teaches
wherein the flotation system provides a reserve buoyancy of 30- 80 pounds.
(see Paoluccio FIG 3-5 and [0138] for flotation tubes 13 which double the buoyancy from 300 pounds to 600 pounds lifting force).
Therefore, from the teaching of Paoluccio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen and Kim to include the above claim elements as taught by Paoluccio in order to provide the rescue basket with the ability to increase buoyancy if needed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Wenstob; Wayne, B et al. (CA 1289819), referred herein after as Wenstob.
Claim 10:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, 
wherein the flotation system provide a buoyancy such that the basket is self-righting when tipped to greater than 90 degrees of list.
Wenstob teaches
wherein the flotation system provide a buoyancy such that the basket is self-righting when tipped to greater than 90 degrees of list.
(See Wenstob FIGS 6-8 for the vehicle righting itself rom 90 degree list).
Therefore, from the teaching of Wenstob, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen and Kim to include the above claim elements as taught by Wenstob in order to provide the rescue basket with the ability to increase buoyancy if needed.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Chen, Qi (CN 206371762), in view of Kim, Mu-Gwang (KR 20090000547), and further in view of Reinlert, Stig (SE 512203).
Claim 11:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, 
wherein the basket frame provides greater than 15 cubic feet of volume.
Reinlert teaches 
wherein the basket frame provides greater than 15 cubic feet of volume.
(see Reinlert for the rescue basket having 1500X1100mm for the base and 100mm for height which is over 58 cu ft in volume).
Therefore, from the teaching of Reinlert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Chen and Kim to include the above claim elements as taught by Reinlert in order to provide the rescue baskets that have the size to carry several persons.
Claim 12:
The Combination of Tollenaere, Chen, and Kim does not disclose
The rescue basket of claim 1, 
wherein the basket can lift at least 600 pounds of weight.
Reinlert teaches 
wherein the basket can lift at least 600 pounds of weight.
(see Reinlert for the rescue basket having 1500X1100mm for the base and 100mm for height which is over 58 cu ft in volume, and accommodating 5 – 7 people).
.
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Johnson: Francis M (US 2738939), in view of Reinlert, Stig (SE 512203), and further in view of Chen, Qi (CN 206371762).
Claim 16:
Tollenaere discloses
A method of performing a water rescue, comprising:
providing a rescue basket on board of a helicopter; loading 
(See Tollenaere FIG. 3).
Tollenaere does not disclose
attaching the rescue basket to a cable associated with a hoist on the helicopter;
lowering the rescue basket from the helicopter to one or more rescuees in the water;
sliding a crossbar along a frame of the basket to close the open end of the basket; and
hoisting the rescue basket containing the two rescuees up and to the helicopter.
Johnson teaches
attaching the rescue basket to a cable associated with a hoist on the helicopter; lowering the rescue basket from the helicopter to one or more rescuees in the water; hoisting the rescue basket containing the 
(See Johnson FIGS. 1, 2 for attaching rescue basket using hoists and hoisting rescues up to the helicopter)
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere to include the above claim elements as taught by Johnson in order to get rescues fully into the helicopter in case they need special medical attention.
Reinlert teaches 
two or more rescuees.
(see Reinlert for the rescue basket having 1500X1100mm for the base and 100mm for height which is over 58 cu ft in volume, and accommodating 5 – 7 people).
Therefore, from the teaching of Reinlert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Johnson to include the above claim elements as taught by Reinlert in order to provide the rescue baskets that have the size to carry several persons.
Chen teaches
sliding a crossbar along a frame of the basket to close the open end of the basket; 
(See Chen FIG. 1 for a rectangular frame “a child’s bed” with a sliding rail to ensure a child is securely in bed and cannot fall from the bed [framed structure])
Therefore, from the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Johnson and Reinlert to include the above claim elements as taught by Chen in order to allow persons to enter into the rescue basket with greater ease by moving the sliding bar.
Claim 18:
Tollenaere does not disclose
The method of claim 16,
further comprising fastening the hoisted rescue basket containing the two rescuees to the helicopter, and unloading the rescuees.
Johnson teaches
further comprising fastening the hoisted rescue basket containing the two rescuees to the helicopter, and unloading the rescuees.
 (See Johnson FIGS. 1, 2 for attaching rescue basket using hoists and hoisting rescues up to the helicopter)

Claim 19:
Tollenaere does not disclose
The method of claim 18, 
wherein the open end of the hoisted rescue basket is fastened to the helicopter and at least a portion of the basket remains outside the helicopter.
Johnson teaches
wherein the open end of the hoisted rescue basket is fastened to the helicopter and at least a portion of the basket remains outside the helicopter.
 (See Johnson FIGS. 1, 2)
Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere to include the above claim elements as taught by Johnson in order to keep the bulky basket section out of the helicopter.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tollenaere, Donald J (US 5344203), in view of Johnson: Francis M (US 2738939), in view of Reinlert, Stig (SE 512203), in view of Chen, Qi (CN 206371762), and further in view of Kim, Mu-Gwang (KR 20090000547).
Claim 17:
Tollenaere discloses
The method of claim 16, 
wherein the rescue basket comprises:
a rigid structural frame having a substantially rectangular cage structure that includes an open first end, a closed second end, two sides, a bottom and an open top defining a basket cavity having an inside volume configured to hold 
(See Tollenaere FIG. 3 for the claim elements above. While Toolr’s basket seems to have the capacity for two or more persons, Reinlert is introduced to teach several persons)
the sides of the frame comprising one or more diagonal support tubes extending diagonally between the bottom perimeter of the frame and the top perimeter of the frame, each of the diagonal support tubes being attached to a corresponding vertical support tube extending to the bottom perimeter of the frame;
(See Tollenaere FIG 3)
The Combination of Tollenaere and Johnson does not disclose
a door mechanism at the open first end of the frame, comprising a crossbar that slides along the frame and extends across the open first end to at least partially close off the first end when in a closed position; 
a flotation system adapted to keep the basket afloat and maintain the basket at a predetermined flotation level when in water.
Reinlert teaches 
two or more rescuees.
(see Reinlert for the rescue basket having 1500X1100mm for the base and 100mm for height which is over 58 cu ft in volume, and accommodating 5 – 7 people).
Therefore, from the teaching of Reinlert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Johnson to include the above claim elements as taught by Reinlert in order to provide the rescue baskets that have the size to carry several persons.
Chen teaches
a door mechanism at the open first end of the frame, comprising a crossbar that slides along the frame and extends across the open first end to at least partially close off the first end when in a closed position; 
 (See Chen FIG. 1 for a rectangular frame “a child’s bed” with a sliding rail to ensure a child is securely in bed and cannot fall from the bed [framed structure])
Therefore, from the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rescue basket of Tollenaere in view of Johnson and Reinlert to include the above claim elements as taught by Chen in order to allow persons to enter into the rescue basket with greater ease by moving the sliding bar
Kim teaches
a flotation system adapted to keep the basket afloat and maintain the basket at a predetermined flotation level when in water.
 (see Kim FIG. 1 at 26 for flotation spheres at 26, 54).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644